Citation Nr: 0205703	
Decision Date: 06/03/02    Archive Date: 06/13/02

DOCKET NO.  01-02 597A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

Entitlement to an effective date earlier than October 5, 1992 
for a grant of service connection for generalized anxiety 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The veteran served on active duty from May 1977 to February 
1989.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2000 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the veteran's claim for an earlier 
effective date for a grant of service connection for 
generalized anxiety disorder.  The veteran responded with a 
January 2001 Notice of Disagreement, and was issued a 
February 2001 Statement of the Case.  She then filed a March 
2001 VA Form 9, perfecting an appeal.  The veteran testified 
before the undersigned Board member in April 2002.  


FINDING OF FACT

The veteran's initial claim for service connection for a 
psychiatric disability was received by the VA on October 5, 
1992.  


CONCLUSION OF LAW

The criteria for an effective date prior to October 5, 1992 
for an award of service connection for generalized anxiety 
disorder have not been met.  38 U.S.C.A. § 5110 (West 1991 & 
Supp. 2001); 38 C.F.R. § 3.400 (2001).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The veteran's claim for service connection for a psychiatric 
disability was received on October 5, 1992.  In a December 
1992 rating decision, the veteran was awarded service 
connection, effective from October 5, 1992, for generalized 
anxiety disorder.  In August 2000, she filed a claim for an 
earlier effective date for the award of service connection.  

In a September 2000 rating decision, the veteran's claim for 
an earlier effective date for the award of service connection 
for a psychiatric disability was denied by the RO.  She 
responded with a January 2001 Notice of Disagreement, and was 
afforded a February 2001 Statement of the Case.  Her VA Form 
9 substantive appeal was received in March 2001.  In support 
of her claim, she submitted statements from her treating 
physician, Dr. C.G.S., confirming that she was totally 
incapacitated immediately following service, due to her 
mental disabilities.  

The veteran testified at a personal hearing before the 
undersigned Board member in April 2002.  She acknowledged 
that she first filed a claim for service connection for a 
psychiatric disability in October 1992, but contended that 
prior to that time, she was mentally incompetent and 
therefore unable to file an earlier claim.  She also alleged 
that she was never advised of the benefits for which she may 
be eligible after service.  

Analysis

On November 9, 2000, the President approved the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096, which made several amendments to the law 
governing VA claims.  Among other things, this law eliminates 
the concept of a well-grounded claim and redefines the 
obligations of VA with respect to its duty-to-assist 
obligation.  It revised § 5103 to impose on VA, upon receipt 
of a complete or substantially complete application, a duty 
to notify the claimant of any information, and any medical or 
lay evidence, not already submitted that is necessary to 
substantiate the claim.  Id. § 3(a) (to be codified as 
amended at 38 U.S.C. § 5103).  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7(b), 114 
Stat. 2096, 2099-2100 (2000); 38 U.S.C.A. § 5107 note 
(Effective and Applicability Provisions) (West Supp. 2001).  
Pertinent regulations that implement the Act (but, with the 
possible exception of the provision governing claims to 
reopen on the basis of new and material evidence, do not 
create any additional rights) were recently promulgated.  See 
66 Fed. Reg. 45620-45632 (Aug. 29, 2001).

It is the usual practice of the Board to remand a claim to 
the RO for initial consideration of new regulations 
promulgated during the pendency of an appeal.  However, in 
this case, the Board finds that the new laws and regulations 
have not changed the applicable criteria in a way which could 
alter the outcome of the veteran's claim.  As the disposition 
of the issue pertaining to effective date turns on legal 
matters, a remand would serve no useful purpose.  See Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence 
to requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing burdens on VA with no 
benefit flowing to the claimant).  Therefore, the veteran 
will not be prejudiced by the Board proceeding to the merits 
of the claim. 

The veteran seeks entitlement to an effective date earlier 
than October 5, 1992, for the award of service connection for 
generalized anxiety disorder.  She contends that because of 
the severity of her psychiatric disability, she was unable to 
file a claim prior to October 5, 1992, for service 
connection.  Additionally, at the time of her service 
separation, she was never advised of her eligibility for VA 
benefits.  

The effective date for an award of service connection and 
disability compensation, based on an original claim, is the 
day following separation from active service or the date 
entitlement arose if the claim is received within one year 
after separation from service; otherwise, the date of receipt 
of claim, or date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 3.400 (2001).  

The veteran was separated from active duty on February 3, 
1989.  The claims folder shows her initial compensation 
claims for service connection for a psychiatric disability 
was received by the RO on October 5, 1992.  The record 
contains no earlier claim, either formal or informal, for 
this benefit, and the veteran acknowledges that no such prior 
claim exists.  See 38 U.S.C.A. § 5101 (West 1991); 38 C.F.R. 
§§ 3.151, 3.155 (2001); Crawford v. Brown, 5 Vet. App. 33 
(1993).  

The veteran contends that service connection for generalized 
anxiety disorder should be effective since the date of her 
service separation because she was essentially incompetent 
for several years thereafter.  Medical evidence submitted in 
support of her claim verifies a high degree of psychiatric 
impairment following her February 1989 service separation.  
However, this fact does not change the law on effective 
dates; the law unequivocally provides that, when a claim is 
filed more than a year after service, the award of service 
connection and compensation may be no earlier than the date 
the VA receives the application for the benefit.  38 U.S.C.A. 
§ 5110 (West 1991 & Supp. 2001); 38 C.F.R. § 3.400 (2001).  
Here, the veteran's original claim for service connection for 
a psychiatric disability was received on October 5, 1992, 
more than three years after service separation, and October 
5, 1992, is the earliest effective date permitted by law.  No 
exception exists in the law for filing delay due to mental 
impairment, and the Board lacks any authority to put aside 
this provision of law.  

The veteran also alleges that she was never informed of her 
potential eligibility for VA benefits.  The VA has an 
obligation under the provisions of 38 U.S.C.A. § 7722, to 
provide veterans and their dependents with assistance in 
preparing and presenting claims for veterans' benefits.  
However, with regard to 38 U.S.C.A. § 7722, the United States 
Court of Appeals for the Federal Circuit has held that it is 
doubtful whether these provisions create any enforceable 
right.  Furthermore, that Court has held that nothing in 
§ 7722 suggests that a "failure to provide assistance to a 
claimant justifies ignoring the unequivocal command in 
38 U.S.C. §  5110(a) that the effective date of benefits 
cannot be earlier than the filing of an application 
therefor."  Rodriguez v. West, 189 F3d 1351, 1355 (Fed. Cir. 
1999).  Thus, even assuming the truth of the veteran's 
allegation that she was not informed of her benefits 
eligibility at the time of her service separation, this fact 
alone does not provide a basis for an earlier effective date.  

Finally, in support of her claim, the veteran cited Quarles 
v. Derwinski, 3 Vet. App. 129 (1992).  This case involves the 
issue of an earlier effective date for an increased rating.  
The case before the Board involves an earlier effective date 
for a grant of service connection.  Different criteria govern 
these matters.  Thus, the Quarles case does not stand for any 
proposition warranting an earlier effective date in the fact 
pattern before the Board.

The relevant facts are not in dispute, and the law, not the 
evidence, is dispositive of the outcome of this case.  As a 
matter of law, there is no entitlement to an earlier 
effective date for service connection for generalized anxiety 
disorder, and the claim for earlier effective dates must be 
denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  


ORDER

An earlier effective date for service connection for 
generalized anxiety disorder is denied.  




		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

